UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 08-8563


UNITED STATES OF AMERICA,

                  Plaintiff - Appellee,

             v.

EDWARD MONROE LITTLE, a/k/a Ebay,

                  Defendant - Appellant.



Appeal from the United States District Court for the Western
District of North Carolina, at Statesville. Richard L. Voorhees,
District Judge. (5:03-cr-00012-RLV-10; 5:07−cv−00036−RLV)


Submitted:    May 21, 2009                   Decided:   May 27, 2009


Before MOTZ, TRAXLER, and AGEE, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Edward Monroe Little, Appellant Pro Se.      Amy Elizabeth Ray,
Assistant United States Attorney, Asheville, North Carolina, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

              Edward    Monroe     Little       seeks    to   appeal       the   district

court’s order denying relief on his 28 U.S.C.A. § 2255 (West

Supp. 2008) motion and its subsequent order denying his motion

to alter or amend the judgment. *                The orders are not appealable

unless    a   circuit     justice    or     judge       issues    a    certificate     of

appealability.         28 U.S.C. § 2253(c)(1) (2006).                 A certificate of

appealability will not issue absent “a substantial showing of

the denial of a constitutional right.”                    28 U.S.C. § 2253(c)(2)

(2006).       A prisoner satisfies this standard by demonstrating

that reasonable jurists would find that any assessment of the

constitutional     claims     by    the     district      court       is   debatable   or

wrong and that any dispositive procedural ruling by the district

court is likewise debatable.                Miller-El v. Cockrell, 537 U.S.

322, 336-38 (2003); Slack v. McDaniel, 529 U.S. 473, 484 (2000);

Rose v. Lee, 252 F.3d 676, 683-84 (4th Cir. 2001).                               We have

independently reviewed the record and conclude that Little has




     *
       Because Little’s motion to alter or amend judgment was not
filed within ten days of the district court’s order denying
relief on his § 2255 motion as required by Fed. R. Civ. P.
59(e), the time for appealing that order expired before he filed
his notice of appeal on December 9, 2008, and only the denial of
the motion to alter or amend judgment was preserved for appeal.
See Alston v. MCI Commc’ns Corp., 84 F.3d 705, 706 (4th Cir.
1996) (only a timely Rule 59(e) motion tolls time period for
filing notice of appeal); Fed. R. App. P. 4(a)(4)(A)(iv)-(vi).



                                            2
not     made     the       requisite          showing.         Accordingly,            we    deny     a

certificate of appealability and dismiss the appeal.

               Little       has        also     filed,    as     an    attachment            to     his

informal       brief,       a     “Motion       for    § 2255       Second        or     Subsequent

Filing.”       In order to obtain authorization to file a second or

successive § 2255 motion, a prisoner must assert claims based on

either:           (1) newly             discovered       evidence,           not         previously

discoverable          by    due       diligence,      that     would        be    sufficient         to

establish        by    clear          and     convincing       evidence          that,      but     for

constitutional error, no reasonable factfinder would have found

the     movant    guilty          of    the     offense;       or     (2)    a     new      rule     of

constitutional law, previously unavailable, made retroactive by

the Supreme Court to cases on collateral review.                                       28 U.S.C.A.

§ 2255(h).            Little’s         claims    do   not      satisfy       either         of    these

criteria.        Therefore, we deny authorization to file a successive

§ 2255 motion.

               We dispense with oral argument because the facts and

legal    contentions            are     adequately       presented          in    the       materials

before    the     court         and    argument       would     not    aid       the     decisional

process.

                                                                                            DISMISSED




                                                  3